DAVIS, Judge.
Monica David, as Chairman of the Florida Parole Commission, challenges the trial court order granting Ralph Flint, Jr.’s request for a writ of prohibition. Although this was initially filed as a petition for a writ of certiorari, this court converted it to a direct appeal.
David challenges the trial court’s determination that Flint could not be on conditional release supervision while detained under the Jimmy Ryce Act.1 Given this court’s recent decision in Parole Commission v. Smith, 896 So.2d 966, 970 (Fla. 2d DCA 2005), concluding that “an individual may be on conditional release supervision while detained under the Ryce Act,” we reverse.
Reversed.
NORTHCUTT and VILLANTI, JJ., concur.

. § 394.910-.931, Fla. Stat. (2004).